

	

		II

		109th CONGRESS

		1st Session

		S. 1298

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mrs. Lincoln (for

			 herself, Mr. Bingaman, and

			 Mr. Pryor) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend titles XIX and XXI of the Social

		  Security Act to permit States to cover low-income youth up to age

		  23.

	

	

		1.Short titleThis Act may be cited as the

			 Health Care for Young Adults Act of

			 2005.

		2.Providing State option

			 for SCHIP and medicaid coverage of young adults up to age 23

			(a)In

			 general

				(1)Medicaid(A)Section 1902(l)(1)(D) of the

			 Social Security Act (42 U.S.C.

			 1396a(l)(1)(D)) is amended by inserting (or, at the option of the State,

			 who have not attained 20, 21, or 22 years of age, as the State may

			 elect) after have not attained 19 years of age.

					(B)Clause (i) of section 1905(a) of the

			 Social Security Act (42 U.S.C.

			 1396d(a)) is amended by striking under the age of 21, or, at the option

			 of the State, under the age of 20, 19, or 18 as the State may choose

			 and inserting under the age of 23, or, at the option of the State, under

			 the age of 22, 21, 20, 19, or 18 as the State may elect.

					(2)SCHIPSection 2110(c)(1) of such Act (42 U.S.C.

			 1397jj(c)(1)) is amended by inserting after 19 years of age the

			 following: (or, at the option of the State and subject to the

			 availability of additional allotments under section 2104(d), 20, 21, 22, or 23

			 years of age).

				(b)Additional SCHIP

			 allotments for providing coverage of optional young adults

				(1)In

			 generalSection 2104 of such

			 Act (42 U.S.C. 1397dd) is amended by inserting after subsection (c) the

			 following:

					

						(d)Additional

				allotments for the provision of coverage to optional young adults

							(1)Appropriation;

				total allotmentFor the

				purpose of providing additional allotments to States under this title, there is

				appropriated, out of any money in the Treasury not otherwise appropriated, for

				each of fiscal years 2006 through 2009, $500,000,000.

							(2)State and

				territorial allotmentsIn

				addition to the allotments provided under subsections (b) and (c), subject to

				paragraph (3), of the amount available for the additional allotments under

				paragraph (1) for a fiscal year, the Secretary shall allot to each State with a

				State child health plan approved under this title—

								(A)in the case of such a State other than a

				commonwealth or territory described in subparagraph (B), the same proportion as

				the proportion of the State’s allotment under subsection (b) (determined

				without regard to subsection (f)) to the total amount of the allotments under

				subsection (b) for such States eligible for an allotment under this paragraph

				for such fiscal year; and

								(B)in the case of a commonwealth or territory

				described in subsection (c)(3), the same proportion as the proportion of the

				commonwealth’s or territory’s allotment under subsection (c) (determined

				without regard to subsection (f)) to the total amount of the allotments under

				subsection (c) for commonwealths and territories eligible for an allotment

				under this paragraph for such fiscal year.

								(3)Use of

				additional allotmentAdditional allotments provided under this

				subsection are not available for amounts expended before October 1, 2005. Such

				amounts are available for amounts expended on or after such date only

				for—

								(A)expenditures described in section

				1905(u)(4)(A); and

								(B)child health assistance for individuals who

				are targeted low-income children and over 18 years of age and who are

				low-income children only because of an election by the State under section

				2110(c)(1).

								.

				(2)Conforming

			 amendmentsSection 2104 of

			 such Act (42 U.S.C. 1397dd) is amended—

					(A)in subsection (a), in the matter preceding

			 paragraph (1), by inserting subject to subsection (d), after

			 under this section,;

					(B)in subsection (b)(1), by inserting

			 and subsection (d) after Subject to paragraph

			 (4); and

					(C)in subsection (c)(1), by inserting

			 subject to subsection (d), after for a fiscal

			 year,.

					(c)Modification of

			 medicaid caps for territoriesSection 1108 of such Act (42 U.S.C. 1308)

			 is amended—

				(1)in subsection (f), by striking

			 subsection (g) and inserting subsections (g) and

			 (h); and

				(2)by adding at the end the following new

			 subsection:

					

						(h)The Secretary shall provide for such

				increase in the limitations under subsections (f) and (g) with respect to each

				of the territories as may be necessary for each such territory to provide for

				an expansion of medicaid coverage to young adults described in section

				1902(l)(1)(D).

						.

				(d)Effective

			 dateThe amendments made by

			 this section apply to items and services furnished on or after October 1, 2005,

			 without regard to whether regulations implementing such amendments have been

			 promulgated.

			3.Grants to implement

			 medicaid and schip expansions

			(a)In

			 generalThe Secretary of

			 Health and Human Services shall provide for grants to States (as defined for

			 purposes of titles XIX and XXI of the Social Security Act) in order to enable

			 such States to implement expansions of eligibility for children and young

			 adults their State medicaid plans under title XIX of the

			 Social Security Act and State child

			 health plans under title XXI of such Act. Such grants shall be available for

			 planning, implementation, and outreach with respect to such expanded

			 eligibility populations.

			(b)Terms and

			 conditionsGrants under this

			 section shall be made available under such terms and conditions, including the

			 approval of a grant application, as the Secretary shall specify.

			(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to provide for

			 grants under this section.

			

